Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/remarks filed 12/09/2020 have been fully considered but are moot because the arguments/remarks do not directly apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-21 and 23-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the metes and bounds of the claimed invention are not clear because the claim includes contradictory or mutually exclusive elements. In particular, the claim includes the limitation, “wherein the gradual decrease in volume of the first audio content to mute occurs 
The same reasoning applies to independent claims 11 and 21. Dependent claims 3-10, 13-20 and 23-29 do not correct the deficiencies of the parent claims, therefore they are also rejected as being indefinite.
For the purpose of compact prosecution, the claims, 1, 11 and 21, are rejected under prior art in the 35 USC § 103 rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 7, 9-11, 13-14, 16, 17, 19-21, 23-24, 26, 28 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Haberman et al. (US 20150189374 A1), hereafter “Haberman”, in view of Jung (US 20080107400 A1), further in view of Takegoshi (US 20100169925 A1), and further in view of US 20140355789 A1 to Bohrarper et al., hereafter “Bohrarper”.

Regarding claim 1, Haberman teaches a method, comprising: presenting, with a computing system, a first audio content to a user using an audio playback device (par. [0002]-[0004] – broadcast receiver); 
receiving, with the computing system, user input from the user, the user input being indicative of a desire by the user to switch from presentation of the first audio content to presentation of a second audio content (par. [0004], [0054] -- pressing channel up/down buttons on the remote control); and 
in response to receiving the user input, automatically shifting, with the computing system, from presentation of the first audio content to presentation of the second audio content using an audio shift using the audio playback device, the audio shift comprising a gradual decrease in volume from a first volume of the first audio content to mute followed by a gradual increase in volume to a second volume of the second audio content from mute, wherein the 
Haberman fails to teach the further limitation wherein the gradual decrease in volume of the first audio content to mute occurs at a different speed than the gradual increase in volume of the second audio content from mute.
In analogous art, Jung teaches wherein the gradual decrease in volume of the first audio content to mute occurs at a different speed than the gradual increase in volume of the second audio content from mute (Jung is directed towards reproduction of discontinuous AV data with fade-in and fade-out of video and audio data to provide smooth scene changes, Abstract, par. [0042], fig. 5; furthermore, par. [0039] recites that the fade-out and fade-in durations, 504 and 505 of fig. 5, “may be the same duration or different durations”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to combine the abovementioned teachings of Haberman and Jung, resulting in the invention as claimed, because one of ordinary skill in the art could have recognized that the claimed elements could have been combined by known methods and also recognized that the results of the combination were predictable.
The combination of Haberman and Jung fails to teach the further limitation wherein the second volume of the second audio content is at least one of higher or lower than the first volume of the first audio content.
However, In analogous art, Takegoshi teaches wherein the second volume of the second audio content is at least one of higher or lower than the first volume of the first audio content (para [0063]-[0064], [0070]-[0071] and fig. 4-8, Takegoshi discloses that different categories of 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the audio ramping as taught by the combination of Haberman and Jung in view of the above teachings of Takegoshi to set different audio parameters, including the volume, for different categories of programs to realize the benefit that “the user can be provided with an audio environment suitable for each program,” for example the loudness can be automatically increased so that the announcer can be clearly heard if a program of a first category, e.g., sports, is switched to a news program (Takegoshi, para [0005], fig. 4).
Haberman further teaches wherein the volume adjustment comprises a mirrored pair of linear waveforms (fig. 7), but the combination of Haberman, Jung and/or Takegoshi fails to teach the further limitation: wherein the gradual decrease in volume of the first audio content and the corresponding gradual increase in volume of the second audio content comprise a mirrored pair of S-curved waveforms, or a mirrored pair of non-linear waveforms.
However, it is known from Bohrarper in the audio/video editing art to provide transitions between two items of audio/video content wherein the adjustment of the volume level follows  a pair of mirrored S-curved waveforms, or a mirrored pair of non-linear waveforms (para [0104]:  FIG. 4A illustrates a playlist editor that includes controls for adding effects to audio, video, or other multimedia content; para [0113]-[0116]: “volume curves are based on mathematical curves defining the change in volume over time of the tracks. For example, volume curves may be linear, cosine, or square, each representing a different volume increase/decrease profile for the 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of modified Haberman in view of the above teachings of Bohrarper, resulting in the invention as claimed, because Bohrarper teaches an editing interface with both linear and non-linear waveform options, and therefore providing the option to substitute a non-linear volume waveform for a linear waveform would be an obvious feature in order to generate an audio transition with particular aesthetic qualities.

Regarding claim 3, Haberman teaches wherein the volume of the second audio content after the gradual increase in volume matches the volume of the first audio content prior to the gradual decrease in volume (fig. 7).  

Regarding claim 4, Haberman teaches: 
displaying, with the computing system, a first video content to the user on a display device, the first audio content corresponding to the first video content, wherein the user input is further indicative of a desire by the user to switch from display of the first video content to display of a second video content on the display device, the second audio content corresponding to the second video content (user initiated channel switching, par. [0054]; pertaining to broadcast television with audio/video components, par. [0008]-[0010]); and 


Regarding claim 6, Haberman teaches wherein the automatic shifting from display of the first video content to display of the second video content on the display device is initiated after the volume of the first audio content is fully muted, and wherein the gradual increase in volume of the second audio content is initiated after completion of the automatic shifting from display of the first video content to display of the second video content on the display device (par. [0014], [0067] and fig. 7 – “ramp-down just before the desired switch, and a ramp-up just after the switch is complete”).  

Regarding claim 7, Haberman teaches wherein each of the first video content and the second video content comprise one of video content that is broadcast on a broadcast channel or video content among a plurality of video content available for browsing or viewing in one of a video on demand ("VoD") platform, a video streaming platform, or a digital video recording ("DVR") platform (par. [0008], [0034] – television broadcasting, VoD).  



Regarding claim 10, Haberman teaches wherein the audio playback device comprises one or more speakers external to but communicatively coupled to a display device, one of one or more speakers of the display device, one or more speakers external to but communicatively coupled to the computing system, one or more speakers of the computing system, one or more speakers external to but communicatively coupled to a user device, one or more speakers of the user device, one or more headphones, one or more earbuds, one or more sound bars, one or more wireless speakers, or one or more stereo speakers (par. [0044], figs. 3b – speakers communicatively coupled to a display device; note, logically the speakers are either external or internal to the display device, although not specified).  

Regarding claim 11, the apparatus of claim 11 is rejected along the same rationale as the corresponding method of claim 1 and with consideration that Haberman teaches elements 

Regarding claims 13-14, 16, 19 and 20, the apparatus is rejected along the same rational as the corresponding method of claims 3-4, 6, 9 and 10, respectively. 

Regarding claim 17, Haberman teaches, wherein the display device comprises one of a television set, a smart television, a computer monitor, or a laptop monitor (par. [0008], [0034] – television broadcasting, VoD, “TV set (or set top box, STB)” is performing the channel switch).

Regarding claim 21, the system of claim 21 is rejected along the same rationale as the corresponding method of claim 1 and with consideration that Haberman teaches receiver control software (par. [0061], 1003 of fig. 10 or 11) for implementing the associated method on a computing device (fig. 11), and audio playback device with speakers and controlling hardware and/or software (par. [0044], figs. 3b – speakers communicatively coupled to a display device). Furthermore, although Haberman does not specify the specific instructions stored in a first and second computer readable medium as claimed, it would have been an obvious design choice to one with ordinary skill, in the art before the effective filing date of the invention, to distribute computing tasks among various control processors and memory locations for various reasons such as, for example, to achieve load balancing among computing elements. Additionally, it would have been obvious to provide separate processors, circuits, memory locations and/or software for the system computer of Haberman, since it has been held that constructing a 

Regarding claims 23, 26, 28 and 29, the system is rejected along the same rationale as the corresponding method of claims 3, 6, 9 and 10, respectively.

Regarding claim 24, the system is rejected along the same rational as the corresponding method of claim 4 and with consideration that Haberman teaches elements including a display (television screen, par. [0041]) and associated hardware/software circuitry (receiver control software, par. [0061], 1003 of fig. 10 or 11) as appropriate for controlling output to the a television screen.

Claims 5, 15 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Haberman in view of Jung, Takegoshi, Bohrarper et al., and further in view of Boogaard (US 20030033325 A1), hereafter Boogaard.

Regarding claim 5, modified Haberman teaches the method of claim 4, but fails to disclose wherein the automatic shifting from display of the first video content to display of the second video content on the display device is initiated during the gradual decrease in volume of the first audio content and before the volume of the first audio content is fully muted.  
In analogous art, Boogaard teaches wherein the automatic shifting from display of the first video content to display of the second video content on the display device is initiated during the gradual decrease in volume of the first audio content and before the volume of the first audio 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of modified Haberman in view of the above teachings of Boogaard in order to realize advantages of delivering audio and/or video in a form which cannot be copied while also satisfying the wishes of the consumer (access to legal audio and/or video, possibility to create a personal playlist at least partially by oneself, and the possibility to skip audio and/or video) (Boogaard, par. [0021]).

Regarding claim 15, the apparatus is rejected along the same rational as the corresponding method of claim 5. 

Regarding claim 25, the system is rejected along the same rational as the corresponding method of claim 5. 

Claims 8, 18 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Haberman in view of Jung, Takegoshi, Bohrarper et al., and further in view of Yagura et al. (US 20030059198 A1), hereafter Yagura.

Regarding claim 8, modified Haberman teaches the method of claim 1, and teaches software for controlling circuits to process either analog or digital signals for output depending 
In analogous art, Yagura teaches wherein automatically shifting from presentation of the first audio content to presentation of the second audio content using the audio shift using the audio playback device comprises automatically shifting, with the computing system, from presentation of the first audio content to presentation of the second audio content using one of a simple multiplication in digital domain, dithering volume control in digital domain, adjusting the gain of an amplification stage, or in the analog domain using analog switches and a stepped resistor network to implement the audio shift (fading out and in of audio levels during a song switch is implemented by adjusting the gain of an amplification stage adjusting, par. [0119], [0249], fig. 41 and 42). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Haberman in view of the above teachings of Yagura because both of Haberman and Yagura are directed toward controlling the volume level during an audio switch and therefore it would be obvious to substitute one method for the other which would have yielded predictable results to the skilled practitioner.

Regarding claim 18, the apparatus is rejected along the same rational as the corresponding method of claim 8. 

Regarding claim 27, the system is rejected along the same rational as the corresponding method of claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN R SMITH/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484